O’BRIEN, J.
The petitioner has proceeded under chapter 136 of the Laws of 1897, which amends section 85 of the real property law so as to read as follows:
“Sec. 85. When trustee may convey trust property: If the trust is expressed in the instrument creating the-estate, every sale, conveyance or other act of the trustee in contravention of the trust, except as provided in this section, shall be absolutely void. The supreme court may by order, on such terms and conditions as seem just and proper, authorize any such trustee to mortgage or sell such real property or any part thereof whenever it appears to the satisfaction of the court that said real property, or some portion thereof, has become so unproductive that it is for the best interest of such estate, or that it is necessary or -for the benefit of the estate to raise funds for the purpose of preserving it by paying off incumbrances or of improving it by erecting buildings or making other improvements, or that for other peculiar reasons, or on account of other peculiar circumstances, it is for the best interest of said estate; and whenever the interest of the trust estate in any real property is an undivided part or share thereof, the same may be sold if it shall appear to the court to be for the best interest of such estate.”
Section 87 of the real property law, as amended- by the same chapter, provides, among other things, that the final order in such a proceeding shall be valid and effectual against all minors or persons not in being, interested in the trust, or having estates vested or contingent in reversion or remainder in the real property affected. In regard to this section (87), all that need be said is that, if the proceeding is properly initiated, and the order of sale is authorized, then, by force of this section, it becomes effective in cutting off the interests of the persons therein enumerated. In the absence of any inherent power in a court of equity to interfere with trust property by directing that it be mortgaged or sold, the right to do so must be predicated upon some statute. The real question here presented, therefore, is as to whether the reasons • stated in the petition are such as, by force of section 85 of the real property law, would authorize" the court to direct a sale of the trust property. It is not claimed that the property is unproductive, or that it is necessary “to raise funds for the purpose of preserving it or paying off incumbrances or of improving it by erecting buildings” ; but it is insisted that on account of the “peculiar reasons” or “peculiar circumstances, it is for the best interest of said estate that the property should be sold.” These reasons and circumstances are not undisputed. Under the will, as correctly held by the learned judge at special term, “these children of the testator’s deceased son, Richard, who are living "at the termination of the trust, are entitled to share in the property.- They take a vested remainder, subject, however, to be defeated by their decease before the termination of the particular estate; and in that event there is a substitutionary gift in favor of the issue of any such *997children who may have so died, such issue taking, as purchasers under the will, the share which the deceased parent would otherwise have had.” The will contains no power to sell or mortgage the premises in question. Before the termination of the life estate, and before it could be determined who would succeed to the possession of the property, the three remainder-men whose estates are subject to be devested in favor of their children, in the event of their dying before the termination of the trust estate, have mortgaged their contingent interests. The purpose of the sale is to pay off these mortgages, in order, as they state, to prevent a sale under foreclosure for an inadequate sum, and the rendering of deficiency judgments against them. If the order for the sale and the appropriation of the money as therein made were carried out, about $40,000 of the trust estate would go to the mortgagee of these contingent remainder-men, and there would be left for those who might ultimately succeed to the trust estate the balance between that sum and the $54,600, for which the premises sold at public auction. Assuming, as is not only possible, but probable, that one of the persons whose interest was thus mortgaged should die before the life tenant, the effect of this would be to devest the one so dying of all interest in the property, and, by the terms of the will, confer upon his or her children, as purchasers under the will, one-third of the trust estate; and such persons, instead of ■obtaining, as intended by the language of the testator, one-third of $54,600, would be entitled only to one-third of about $14,000, because that is all there would be left of the trust property after paying off the mortgages. Such a result to infants interested in .a trust estate, without any fault on their part to bring it about, would, as a first impression, shock one’s sense of justice. And this impression is strengthened when we conclude, as we must upon the facts here appearing, that the contemplated sale could in no way result in any benefit to, but rather in the destruction of, the trust estate, for the purpose of discharging mortgages which individuals had placed upon their own interests for their own benefit, and by their own voluntary act, and to escape the consequences of which they insist that the trust estate should be sacrificed. In effect, this would be taking the property of infants, for which they are in no way beholden to their parents, to pay off the parents’ debts. We do not think the statute was ever intended to effect any such purpose. On the contrary, we think it was only for the purpose of protecting and preserving the trust estate that the power was given to the coúrt to authorize the sale or mortgaging of trust property. That it would be advantageous to the parents, who are remainder-men, may be assumed, but there is nothing in the language of the act from which the inference can be drawn that the peculiar reasons or circumstances, in addition to the others enumerated, which would justify action by the court under section 85 of the act, were advantages or disadvantages to persons who might have a contingent interest in the trust property. The purpose sought to be accomplished by a sale or mortgage must be a benefit or advantage to the trust estate,
*998The enforcement of the foreclosure judgment will not injure the trust estate, or the beneficiaries of the same. The facts found by the referee show that the purpose to be subserved is merely the relief of the remainder-men from the consequences of their own act. But they should not be permitted, nor have they the right, in any way to affect the trust estate or the beneficiaries of the trust. The advantage to be gained from compelling an application of the moneys produced by a sale to the payment of the mortgages would be to relieve such remainder-men; and it is clear that, even if the will had conferred a power of sale upon the trustees, it would not have been exercised for any such purpose. The avowed purpose of the sale is to provide funds to pay the debts of persons who, while temporarily interested in the estate, may become devested thereof by their decease before the falling in of the remainder. The court is thus asked to sanction a contravention of the trust, and to permit the trustee to incur a liability to remainder-men whose identity is not yet established, which, after the sale, confessedly site would be without the means to discharge. It is too plain for argument, and needs no further discussion, that such peculiar facts and circumstances fail to show that the intended sale “is for the best interest of the trust estate.”
We think the order of sale was unauthorized, and that the disposition made by the learned judge below was right, and that the order appealed from should be affirmed, with $10 costs and disbursements.
VAN BRUNT, P. J., concurs. PATTERSON, INGRAHAM, and McLAUGHLIN, JJ., concur in result.